
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 333
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Woolsey (for
			 herself, Ms. Lee of California,
			 Mr. Conyers, and
			 Mr. Fattah) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing non-proliferation options for
		  nuclear understanding to keep everyone safe (NO NUKES).
	
	
		Whereas nuclear weapons are inherently indiscriminate and
			 represent a disproportionate use of force;
		Whereas, since the end of the Cold War, the United States
			 has squandered a superb opportunity to diminish the role of nuclear weapons in
			 foreign and military affairs and failed to verifiably eliminate existing stocks
			 of nuclear weapons as well as prevent new nuclear dangers from arising, and
			 consequently the threat of nuclear disaster remains unacceptably high;
		Whereas United States foreign policy is eroding the
			 network of security treaties that have helped to stem the spread of nuclear,
			 chemical, and biological weapons, thus decreasing security for Americans and
			 non-Americans alike;
		Whereas the United States has a vital security interest in
			 promoting the nonproliferation and disarmament of nuclear weapons, since the
			 only genuine and permanent security from the threat of the use of nuclear
			 weapons is their elimination under strict and effective international
			 control;
		Whereas the Treaty on the Non-Proliferation of Nuclear
			 Weapons (NPT) (21 UST 483) entered into force and became part of United States
			 law on March 5, 1970;
		Whereas more countries (a total of 188) have ratified the
			 NPT than any other arms limitation and disarmament agreement, a testament to
			 the significance of the NPT;
		Whereas the United States has undertaken, in accordance
			 with article VI of the NPT, to pursue negotiations in good faith on
			 effective measures relating to cessation of the nuclear arms race at an early
			 date and to nuclear disarmament;
		Whereas the long-term viability of the nonproliferation
			 goal is at risk if the United States fails to implement its article VI
			 obligations;
		Whereas the United States agreed, in connection with the
			 indefinite extension of the NPT in 1995, to the determined
			 pursuit of systematic and progressive efforts to reduce nuclear
			 weapons globally, with the ultimate goal of eliminating those weapons,
			 including a pledge to complete negotiations on a universal and
			 internationally and effectively verifiable Comprehensive Nuclear Test Ban
			 Treaty no later than 1996;
		Whereas, on July 8, 1996, the International Court of
			 Justice, in response to a request for an advisory opinion from the United
			 Nations General Assembly, concluded that—
			(1)the threat
			 or use of nuclear weapons would generally be considered contrary to the rules
			 of international law applicable in armed conflict;
			(2)there exists
			 an obligation to pursue in good faith and bring to conclusion negotiations
			 leading to nuclear disarmament in all its aspects under strict and effective
			 international control; and
			(3)[t]he legal
			 import of [the NPT article VI] obligation … is an obligation to achieve a
			 precise result—nuclear disarmament in all its aspects—by adopting a particular
			 course of conduct, namely, the pursuit of negotiations on the matter in good
			 faith;
			Whereas, from April 24 to May 19, 2000, the United States
			 and all NPT parties participating in the 2000 NPT Review Conference unanimously
			 agreed to 13 steps for the systematic implementation of article VI,
			 including—
			(1)an
			 unequivocal undertaking to eliminate their nuclear arsenals;
			(2)prompt ratification
			 of the Comprehensive Test Ban Treaty;
			(3)full implementation
			 of the Strategic Arms Reduction Treaty II (START II) (ratified on January 26,
			 1996) and conclusion of negotiations on the Strategic Arms Reduction Treaty III
			 (START III) as soon as possible, while preserving and strengthening the
			 Anti-Ballistic Missile Treaty (23 UST 3435; entered into force on October 3,
			 1972);
			(4)taking concrete
			 measures to reduce the operational status of nuclear weapons;
			(5)taking irreversible
			 measures toward total nuclear disarmament;
			(6)increasing
			 transparency regarding nuclear weapons capabilities; and
			(7)diminishing the
			 role of nuclear weapons in security policies;
			Whereas the Strategic Offensive Reductions Treaty (SORT),
			 signed on May 24, 2002 (ratified on March 6, 2003), by President George W.
			 Bush, fails to incorporate key elements of the START II and START III
			 agreements regarding the destruction of delivery vehicles and the dismantlement
			 of warheads, and it fails to provide new verification procedures necessary to
			 effect transparent, meaningful, and permanent reductions crucial to the
			 de-nuclearization process;
		Whereas the SORT called for a decrease in the number of
			 deployed strategic nuclear warheads, but projected storage of thousands of
			 strategic warheads, including many capable of quick redeployment;
		Whereas rather than affirming the United States
			 obligations under the NPT, the January 9, 2002, Department of Defense Nuclear
			 Posture Review (NPR) called for a New Strategic Triad consisting of nuclear and
			 conventional offensive strike systems integrated with active and passive
			 defenses and a revitalized defense infrastructure with new capabilities;
		Whereas the NPR—
			(1)projected
			 indefinite retention of a large, modern, and diverse nuclear force totalling
			 many thousands of weapons;
			(2)maintains and
			 expands the role of nuclear weapons in United States national security policy,
			 including the use of nuclear weapons in immediate, potential, or
			 unexpected contingencies;
			(3)reiterated
			 Administration plans not to support ratification of the Comprehensive Test Ban
			 Treaty;
			(4)pledged to increase
			 readiness to resume nuclear testing and proceed with development of a Ballistic
			 Missile Defense; and
			(5)called for the
			 development of new nuclear weapons capabilities for a wide range of missions,
			 including nuclear earth-penetrating weapons to strike hardened and deeply
			 buried targets, and low-yield nuclear warheads;
			Whereas rather than affirming the United States
			 obligations under the NPT, the September 2002 National Security Strategy of the
			 United States set forth an aggressive policy of preventive self-defense in
			 which America will act against … emerging threats before they are fully
			 formed;
		Whereas rather than affirming the United States
			 obligations under the NPT, the December 2002 National Strategy to Combat
			 Weapons of Mass Destruction (WMD) stated that The United States …
			 reserves the right to respond with overwhelming force—including through resort
			 to all of our options—to the use of WMD against the United States, our forces
			 abroad, and friends and allies, with both conventional and
			 nuclear response capabilities;
		Whereas the above-detailed policies and programs of the
			 United States are—
			(1)antithetical to
			 United States obligations under the NPT;
			(2)contrary to
			 fundamental requirements of international law, because the United Nations
			 Charter does not permit preventive war;
			(3)counterproductive,
			 because United States reliance on nuclear weapons encourages other countries to
			 acquire them, ultimately increasing the likelihood that a nuclear weapon will
			 be used against the United States;
			(4)dangerous, because
			 the assertion of the United States of a right to engage in preventive war
			 encourages other countries to assert the same right; and
			(5)immoral, because
			 they place a threat of mass destruction, and the assertion of a right to
			 initiate war, at the core of United States foreign policy;
			Whereas nonproliferation strategies based on
			 internationally accepted standards of behavior, ranging from treaties to
			 enforcement mechanisms such as on-site inspections, technical surveillance,
			 intelligence sharing, and the destruction of all such weapons of mass
			 destruction, are designed to prevent the proliferation and development of all
			 forms of WMD, so that hostile countries and entities either are unable to
			 procure WMD or are required not to use WMD;
		Whereas nonproliferation strategies emphasizing
			 reciprocity and cooperation that are consistent with international law have
			 been used successfully for the last 50 years, while counterproliferation
			 strategies based primarily on the unilateral use of force, outside the
			 framework of international organizations and agreements, are likely to lead to
			 the disintegration of existing arms control and nonproliferation mechanisms and
			 a renewed, more complex arms race; and
		Whereas former United States national security officials
			 Henry Kissinger, Sam Nunn, George Schultz, and Bill Perry called for
			 establishing a goal for the global elimination of nuclear weapons: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)requests the
			 President to inform Congress and the Secretary General of the United Nations
			 regarding the efforts and measures the United States has taken with respect
			 to—
				(A)implementation and observance of article VI
			 of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) (21 UST
			 483);
				(B)implementation and
			 observance of United Nations General Assembly Resolution 52/38O and subsequent
			 resolutions related to the July 1996 advisory opinion of the International
			 Court of Justice, which called upon all countries to fulfill their nuclear
			 disarmament obligation by commencing multilateral negotiations leading to the
			 early conclusion of a nuclear weapons convention;
				(C)implementation and
			 observance of United Nations General Assembly Resolution 55/33C and subsequent
			 resolutions welcoming the outcome of the 2000 NPT Review Conference, and
			 affirming that a nuclear weapon free world will ultimately require the
			 underpinning of a universal and multilaterally negotiated legally binding
			 instrument; and
				(D)nuclear
			 disarmament;
				(2)calls on the
			 President to implement and observe all NPT obligations and commitments and to
			 revise national policies on nuclear weapons accordingly; and
			(3)urges the
			 President, in the interests of protecting and advancing human, national, and
			 global security, to—
				(A)declare
			 unconditionally that the United States will not use nuclear weapons first, and
			 that pending their elimination, nuclear weapons serve only to deter a nuclear
			 attack by a hostile country or other entity;
				(B)initiate and
			 conclude multilateral negotiations on sweeping, verifiable, and irreversible
			 steps that countries with nuclear capability shall take to reduce and
			 eventually eliminate strategic and tactical nuclear weapons and their delivery
			 systems;
				(C)begin verifiable
			 and irreversible reductions in the United States strategic and tactical nuclear
			 weapons and their delivery systems;
				(D)cooperate with the
			 Russian Federation to remove from deployment nuclear weapons that presently are
			 operational and ready to be launched on short notice;
				(E)reaffirm the
			 moratorium on nuclear testing and work for ratification of the Comprehensive
			 Test Ban Treaty at the earliest possible date;
				(F)terminate all
			 efforts aimed at enhancing the military capabilities of the United States
			 nuclear arsenal, including research and development for both low-yield nuclear
			 weapons and the robust nuclear earth penetrator (commonly
			 referred to as bunker-busters);
				(G)terminate all
			 plans for upgrades to existing weapons research and production facilities, and
			 construction of new facilities, including those for plutonium pit manufacturing
			 and tritium production;
				(H)terminate the
			 declared United States policy of preventive warfare as a response to threats
			 from weapons of mass destruction (WMD);
				(I)obtain the approval
			 of the Senate or the entire Congress as a condition for withdrawal from and
			 termination of both existing and future security treaties;
				(J)terminate
			 development of ballistic missile defenses and initiate multilateral
			 negotiations to eliminate ballistic missiles; and
				(K)support
			 initiatives and multilateral negotiations to ban weapons in outer space.
				
